Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      10-NOV-2020
                                                      08:42 AM
                                                      Dkt. 6 ODDP



                            SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     JOSEPH PITTS, Petitioner,

                                  vs.

                THE HONORABLE ROWENA SOMERVILLE,
        Judge of the Circuit Court of the First Circuit,
               State of Hawai#i, Respondent Judge,

                                  and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                      (CR. NO. 1PC091000097)

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     and Circuit Judge Nacino, assigned by reason of vacancy)

          Upon consideration of petitioner Joseph Pitts’s

petition for writ of habeas corpus, filed on October 19, 2020,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioner fails to demonstrate

that he is entitled to the requested extraordinary relief from

this court.   See HRS § 804-9; Oili v. Chang, 57 Haw. 411, 412,

557 P.2d 787, 788 (1976).    In addition, petitioner is represented
by counsel and any requests for relief should be submitted

through counsel.   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai#i, November 10, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Edwin C. Nacino




                                  2